DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14910196, filed on 2/04/2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 12-13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650 B1) in view of Mohindra (US 7,416,516 B2), with extrinsic evidence provided by “Polyvinyl siloxane”, (Wikipedia: https://en.wikipedia.org/wiki/Polyvinyl_siloxane).
Regarding claim 1, Frey discloses an appliance (mouthpiece, title, abstract) comprising two parts (first body 16 and second body 18, Figs 2-3, 6, and 9, col 3 lines 62-64, col 4 lines 6-8), the two parts intended in use to contact at least first and/or second molar teeth on respective opposite sides of either upper or lower jaw (first body 16 and second body 18 are each located on opposite sides of the dentition about at least one of a molar or premolar of a user, Figs 8-9, col 3 lines 60-64, col 4 lines 4-8), each of the two parts comprising a composite structure (both first and second bodies 16, 18 each comprise a frame 38, 40, and a bite pad 12, 14, Figs 6 and 9, col 3 lines 62-67, col 4 lines 6-11) comprising:
I) a durable and resilient first layer formed of an ambient-temperature-cured thermoset rubber composition (bite pads 12, 14 are formed by a polyvinylsiloxane 34, 36, Figs 1 and 9, col 3 lines 65-67, col 4 lines 1-3 and 9-14; polyvinylsiloxane is a rubber-like silicone elastomer that is viscous and formable and then once cured it takes the shape of whatever surface it was against, see attached NPL, https://en.wikipedia.org/wiki/Polyvinyl_siloxane, wherein polyvinylsiloxane is a known thermoset material in the art; Col. 7 lines 47-50, the PVS sets, synonymous with “cure”, while in the mouth which has an ambient temperature), which in use contacts at least occlusal biting surfaces of the first and/or second molar teeth (bite pads 12, 14 are in contact with the occlusal surface of at least one of a molar or premolar of a user, wherein the bite pads define an exterior shape of at least a portion of the user’s tooth, col 3 lines 65-67, col 4 lines 1-3 and 9-14, col 9 lines 17-57); and
II) a second layer formed of a material (first and second frames 38, 40, frames 38, 40 can be made from various metals, metal alloys, polymers, laminates, natural materials, other synthetic materials, etc. such as thermoplastic polyolefin, polycaprolactone, high density polyethylene, polycarbonate, Figs 1-3 and 9, col 3 lines 62-64, col 4 lines 4-8, col 10 lines 9-12 and 28-35) which in use provides a bite plate (frames 38, 40 are positioned between the upper and lower teeth of the user, Figs 3 and 8, col 3 lines 60-67, col 4 lines 1-33), comprising
a substantially planar first surface (frames 38, 40 each comprise a two joinder components, 11, 13, wherein the joinder components have a top surface, joinder components are preformed substantially flat elements for location between the teeth, Figs 2-3 and 8, col 4 lines 15-35) that faces towards and contacts said first layer (top surface of joinders 11, 13 of frames 38, 40 face towards and contact bite pads 12, 14, such that bite pads 12, 14 are molded to the joinders of the frame, Fig 9, col 3 lines 62-67 and col 4 lines 6-11),
a second surface that faces away from said first layer (frames 38, 40 each comprise a two joinder components, 11, 13, wherein the joinder components have a bottom surface that is located opposite and faces away from the top surface, Figs 2-3 and 8, col 4 lines 15-35),
a protrusion (frames include side walls 37, 39, 41, 43, Fig 3, col 4 lines 15-25 and 42-47), formed of a material which extends from said second surface away from the first layer (sides walls extend downwardly from the bottom surface of joinders 11, 13 in a direction away from the bite pads 12, 14, sidewalls are a part of frames 38, 40 which are made of  various metals, metal alloys, polymers, laminates, natural materials, other synthetic materials, etc. such as thermoplastic polyolefin, polycaprolactone, high density polyethylene, polycarbonate, Fig 3, col 4 lines 19-22 and 42-47, col 10 lines 9-12 and 28-35) and which is positioned such that in use the protrusion extends from said second surface away from at least a part of the at least first and/or second molar teeth which are in contact with the first layer (the lower portion of sidewalls extend downwardly from the bottom surface of joinders 11, 13 in a direction away from molars that are in contact with the bite pads 12, 14, Fig 3, col 4 lines 15-25 and 42-47); and
one or more side walls that define borders of said first and second surfaces of the second layer (the side surface between the top surface and bottom surface of the joinders 11, 13, Figs 3 and 8), wherein the one or more side walls that border said first and second surfaces do not extend from said first surface in a direction away from said second surface (the side surface between the top surface and bottom surface of the joinders 11, 13, does not extend from the top surface in a direction away from the second surface, instead the side surface extends from the top toward the bottom surface thus extending only in between the two surfaces, Figs 3 and 8);
wherein the first layer of each of the two parts engages to secure itself to the first surface of the second layer of each of the two parts after moulding and curing of the rubber composition (bite pads 12, 14 made from polyvinylsiloxane are molded and subsequently set, i.e. cured, onto the joinders 11, 13 of frames 38, 40, Figs 1, 6, and 8- 9, col 3 lines 61-67, col 4 lines 6-11, col 5 lines 7-12 and 50-61).
Frey does not explicitly disclose the second layer formed of a durable, non-deformable material having a softening point over 100°C; and a protrusion formed of durable, non-deformable material having a softening point over 100°C, which extends from at least 2mm up to 20mm from said second surface away from the first layer.
Mohindra teaches an analogous appliance (dental appliance, abstract) having an analogous first layer 2 (Figure 1-8); and an analogous second layer 3 (Figures 1-8) formed of a durable, non-deformable material having a softening point over 100°C (a second non-deformable layer formed of a durable material having a softening point over 100°C, col 4 lines 1-3 and 65-67, analogous to the frame/second layer of Frey in function); and an analogous protrusion formed of durable, non-deformable material having a softening point over 100°C (the second layer of each part is provided with a protrusion, formed of durable, non-deformable material having a softening point over 100° C, col 4 lines 4-6, col 5 lines 1-9), which extends from at least 2mm up to 20mm from an analogous second surface away from the analogous first layer (Col 4 lines 6-8, Col 5 lines 1-9; extends from at least 2 mm up to 20 mm from the surface of the bite plate away from the first layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second layer and protrusion of Frey to be formed a durable, non-deformable material having a softening point over 100°C as taught by Mohindra in order to ensure the second layer of Frey has proper structural integrity in use and lasts the user a long time; and to have modified the protrusion of Frey to extend from at least 2mm up to 20mm from said second surface away from the first layer in order to provide optimal dimensions for the protrusion such that once formed the appliance provides optimal support and comfort to the wearer.
Regarding claim 2, Frey in view of Mohindra discloses the invention of claim 1 above.
Frey further discloses wherein said ambient-temperature-cured, thermoset rubber composition comprises a cured silicone rubber (Col 5 lines 50-61; bite pads 12, 14 made of polyvinylsiloxane composition 34, 36 is a rubber silicone which once “set” is cured, see attached NPL, https://en.wikipedia.org/wiki/Polyvinyl_siloxane).
Regarding claim 3, Frey discloses a method of making an appliance, wherein said appliance (mouthpiece, title, abstract) comprises two parts (first body 16 and second body 18, Figs 2-3, 6, and 9, col 3 lines 62-64, col 4 lines 6-8), the two parts intended in use to contact at least first and/or second molar teeth on respective opposite sides of either upper or lower jaw (first body 16 and second body 18 are each located on opposite sides of the dentition about at least one of a molar or premolar of a user, Figs 8-9, col 3 lines 60-64, col 4 lines 4-8), each of the two parts comprising a composite structure (both first and second bodies 16, 18 each comprise a frame 38, 40, and a bite pad 12, 14, Figs 6 and 9, col 3 lines 62-67, col 4 lines 6-11) comprising:
I) a durable and resilient first layer formed of an ambient-temperature-cured thermoset rubber composition (bite pads 12, 14 are formed by a polyvinylsiloxane 34, 36, Figs 1 and 9, col 3 lines 65-67, col 4 lines 1-3 and 9-14; polyvinylsiloxane is a rubber-like silicone elastomer that is viscous and formable and then once cured it takes the shape of whatever surface it was against, see attached NPL, https://en.wikipedia.org/wiki/Polyvinyl_siloxane, wherein polyvinylsiloxane is a known thermoset material in the art; Col. 7 lines 47-50, the PVS sets, synonymous with “cure”, while in the mouth which has an ambient temperature), which in use contacts at least occlusal biting surfaces of the first and/or second molar teeth (bite pads 12, 14 are in contact with the occlusal surface of at least one of a molar or premolar of a user, wherein the bite pads define an exterior shape of at least a portion of the user’s tooth, col 3 lines 65-67, col 4 lines 1-3 and 9-14, col 9 lines 17-57); and
II) a second layer formed of a material (first and second frames 38, 40, frames 38, 40 can be made from various metals, metal alloys, polymers, laminates, natural materials, other synthetic materials, etc. such as thermoplastic polyolefin, polycaprolactone, high density polyethylene, polycarbonate, Figs 1-3 and 9, col 3 lines 62-64, col 4 lines 4-8, col 10 lines 9-12 and 28-35) which in use provides a bite plate (frames 38, 40 are positioned between the upper and lower teeth of the user, Figs 3 and 8, col 3 lines 60-67, col 4 lines 1-33), comprising
a substantially planar first surface (frames 38, 40 each comprise a two joinder components, 11, 13, wherein the joinder components have a top surface, joinder components are preformed substantially flat elements for location between the teeth, Figs 2-3 and 8, col 4 lines 15-35) that faces towards and contacts said first layer (top surface of joinders 11, 13 of frames 38, 40 face towards and contact bite pads 12, 14, such that bite pads 12, 14 are molded to the joinders of the frame, Fig 9, col 3 lines 62-67 and col 4 lines 6-11),
a second surface that faces away from said first layer (frames 38, 40 each comprise a two joinder components, 11, 13, wherein the joinder components have a bottom surface that is located opposite and faces away from the top surface, Figs 2-3 and 8, col 4 lines 15-35),
a protrusion (frames include side walls 37, 39, 41, 43, Fig 3, col 4 lines 15-25 and 42-47), formed of a material which extends from said second surface away from the first layer (sides walls extend downwardly from the bottom surface of joinders 11, 13 in a direction away from the bite pads 12, 14, sidewalls are a part of frames 38, 40 which are made of  various metals, metal alloys, polymers, laminates, natural materials, other synthetic materials, etc. such as thermoplastic polyolefin, polycaprolactone, high density polyethylene, polycarbonate, Fig 3, col 4 lines 19-22 and 42-47, col 10 lines 9-12 and 28-35) and which is positioned such that in use the protrusion extends from said second surface away from at least a part of the at least first and/or second molar teeth which are in contact with the first layer (the lower portion of sidewalls extend downwardly from the bottom surface of joinders 11, 13 in a direction away from molars that are in contact with the bite pads 12, 14, Fig 3, col 4 lines 15-25 and 42-47); and
one or more side walls that define borders of said first and second surfaces of the second layer (the side surface between the top surface and bottom surface of the joinders 11, 13, Figs 3 and 8), wherein the one or more side walls that border said first and second surfaces do not extend from said first surface in a direction away from said second surface (the side surface between the top surface and bottom surface of the joinders 11, 13, does not extend from the top surface in a direction away from the second surface, instead the side surface extends from the top toward the bottom surface thus extending only in between the two surfaces, Figs 3 and 8);
wherein the first layer of each of the two parts engages to secure itself to the first surface of the second layer of each of the two parts after moulding and curing of the rubber composition (bite pads 12, 14 made from polyvinylsiloxane are molded and subsequently set, i.e. cured, onto the joinders 11, 13 of frames 38, 40, Figs 1, 6, and 8- 9, col 3 lines 61-67, col 4 lines 6-11, col 5 lines 7-12 and 50-61),
wherein the method comprises (method of creating the oral appliance, Frey col 5 lines 7-67, col 6 lines 1-19):
i)    providing an appliance-preform comprising two parts (appliance 10 is made of a first body 16 and a second body 18, col 3 lines 60-67, col 4 lines 1-14), each of the two parts of the appliance-preform comprising the second layer (first and second bodies 16, 18 have frames 38, 40, col 3 lines 60-67, col 4 lines 1-14); and
	ii)    providing an uncured rubber composition which at ambient temperature cures to form the ambient-temperature-cured thermoset rubber composition of the first layer (bite pads 12, 14 are made of unset polyvinylsiloxane composition of Frey (col 5 lines 50-61) which is a rubber-like silicone elastomer that is viscous and formable and then once cured it takes the shape of whatever surface it was against, see attached NPL, https://en.wikipedia.org/wiki/Polyvinyl_siloxane; see Col. 7 lines 47-50, wherein the PVS sets/cures at ambient temperature in the mouth of a user); 
	iii)    applying said uncured rubber composition on to said first surface of each of said second layers (unset PVS of bite pads once mixed are applied to the top surface of joinders 11, 13 of frames 38, 40, Figs 3-9, col 2 lines 54-57, col 9 lines 1-10);
	iv)    moulding the uncured rubber composition into a shape of the at least occlusal biting surfaces of the first and/or second molar teeth (the frames 38, 40 with the unset PVS bite pads 12, 14 are then placed into the users mouth to contact the occlusal biting surfaces of the molars, Fig 8, col 11 lines 6-21, col 9 lines 43-57); and
v)    curing said moulded uncured rubber composition at ambient temperature, thereby forming the ambient-temperature-cured thermoset rubber composition of the first layer (bite pads 12, 14 made of unset polyvinylsiloxane composition of Frey are applied to the user and subsequently allowed to set when in contact with teeth which is at ambient temperature inherently, col 5 lines 50-61 and Col. 7 lines 47-50; PVS is a rubber-like silicone elastomer that is viscous and formable and then once cured it takes the shape of whatever surface it was against, see attached NPL, https://en.wikipedia.org/wiki/Polyvinyl_siloxane).
Frey does not explicitly disclose the second layer formed of a durable, non-deformable material having a softening point over 100°C; and a protrusion formed of durable, non-deformable material having a softening point over 100°C, which extends from at least 2mm up to 20mm from said second surface away from the first layer.
Mohindra teaches an analogous appliance (dental appliance, abstract) having an analogous first layer 2 (Figure 1-8); and an analogous second layer 3 (Figures 1-8) formed of a durable, non-deformable material having a softening point over 100°C (a second non-deformable layer formed of a durable material having a softening point over 100°C, col 4 lines 1-3 and 65-67, analogous to the frame/second layer of Frey in function); and an analogous protrusion formed of durable, non-deformable material having a softening point over 100°C (the second layer of each part is provided with a protrusion, formed of durable, non-deformable material having a softening point over 100° C, col 4 lines 4-6, col 5 lines 1-9), which extends from at least 2mm up to 20mm from an analogous second surface away from the analogous first layer (Col 4 lines 6-8, Col 5 lines 1-9; extends from at least 2 mm up to 20 mm from the surface of the bite plate away from the first layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second layer and protrusion of Frey to be formed a durable, non-deformable material having a softening point over 100°C as taught by Mohindra in order to ensure the second layer of Frey has proper structural integrity in use and lasts the user a long time; and to have modified the protrusion of Frey to extend from at least 2mm up to 20mm from said second surface away from the first layer in order to provide optimal dimensions for the protrusion such that once formed the appliance provides optimal support and comfort to the wearer.
Regarding claim 4, Frey discloses a kit for making an appliance (kit 30 for forming the oral appliance 10, Frey col 7 lines 51-56) , wherein said appliance (mouthpiece, title, abstract) comprises two parts (first body 16 and second body 18, Figs 2-3, 6, and 9, col 3 lines 62-64, col 4 lines 6-8), the two parts intended in use to contact at least first and/or second molar teeth on respective opposite sides of either upper or lower jaw (first body 16 and second body 18 are each located on opposite sides of the dentition about at least one of a molar or premolar of a user, Figs 8-9, col 3 lines 60-64, col 4 lines 4-8), each of the two parts comprising a composite structure (both first and second bodies 16, 18 each comprise a frame 38, 40, and a bite pad 12, 14, Figs 6 and 9, col 3 lines 62-67, col 4 lines 6-11) comprising:
I) a durable and resilient first layer formed of an ambient-temperature-cured thermoset rubber composition (bite pads 12, 14 are formed by a polyvinylsiloxane 34, 36, Figs 1 and 9, col 3 lines 65-67, col 4 lines 1-3 and 9-14; polyvinylsiloxane is a rubber-like silicone elastomer that is viscous and formable and then once cured it takes the shape of whatever surface it was against, see attached NPL, https://en.wikipedia.org/wiki/Polyvinyl_siloxane, wherein polyvinylsiloxane is a known thermoset material in the art; Col. 7 lines 47-50, the PVS sets, synonymous with “cure”, while in the mouth which has an ambient temperature), which in use contacts at least occlusal biting surfaces of the first and/or second molar teeth (bite pads 12, 14 are in contact with the occlusal surface of at least one of a molar or premolar of a user, wherein the bite pads define an exterior shape of at least a portion of the user’s tooth, col 3 lines 65-67, col 4 lines 1-3 and 9-14, col 9 lines 17-57); and
II) a second layer formed of a material (first and second frames 38, 40, frames 38, 40 can be made from various metals, metal alloys, polymers, laminates, natural materials, other synthetic materials, etc. such as thermoplastic polyolefin, polycaprolactone, high density polyethylene, polycarbonate, Figs 1-3 and 9, col 3 lines 62-64, col 4 lines 4-8, col 10 lines 9-12 and 28-35) which in use provides a bite plate (frames 38, 40 are positioned between the upper and lower teeth of the user, Figs 3 and 8, col 3 lines 60-67, col 4 lines 1-33), comprising
a substantially planar first surface (frames 38, 40 each comprise a two joinder components, 11, 13, wherein the joinder components have a top surface, joinder components are preformed substantially flat elements for location between the teeth, Figs 2-3 and 8, col 4 lines 15-35) that faces towards and contacts said first layer (top surface of joinders 11, 13 of frames 38, 40 face towards and contact bite pads 12, 14, such that bite pads 12, 14 are molded to the joinders of the frame, Fig 9, col 3 lines 62-67 and col 4 lines 6-11),
a second surface that faces away from said first layer (frames 38, 40 each comprise a two joinder components, 11, 13, wherein the joinder components have a bottom surface that is located opposite and faces away from the top surface, Figs 2-3 and 8, col 4 lines 15-35),
a protrusion (frames include side walls 37, 39, 41, 43, Fig 3, col 4 lines 15-25 and 42-47), formed of a material which extends from said second surface away from the first layer (sides walls extend downwardly from the bottom surface of joinders 11, 13 in a direction away from the bite pads 12, 14, sidewalls are a part of frames 38, 40 which are made of  various metals, metal alloys, polymers, laminates, natural materials, other synthetic materials, etc. such as thermoplastic polyolefin, polycaprolactone, high density polyethylene, polycarbonate, Fig 3, col 4 lines 19-22 and 42-47, col 10 lines 9-12 and 28-35) and which is positioned such that in use the protrusion extends from said second surface away from at least a part of the at least first and/or second molar teeth which are in contact with the first layer (the lower portion of sidewalls extend downwardly from the bottom surface of joinders 11, 13 in a direction away from molars that are in contact with the bite pads 12, 14, Fig 3, col 4 lines 15-25 and 42-47); and
one or more side walls that define borders of said first and second surfaces of the second layer (the side surface between the top surface and bottom surface of the joinders 11, 13, Figs 3 and 8), wherein the one or more side walls that border said first and second surfaces do not extend from said first surface in a direction away from said second surface (the side surface between the top surface and bottom surface of the joinders 11, 13, does not extend from the top surface in a direction away from the second surface, instead the side surface extends from the top toward the bottom surface thus extending only in between the two surfaces, Figs 3 and 8);
wherein the first layer of each of the two parts engages to secure itself to the first surface of the second layer of each of the two parts after moulding and curing of the rubber composition (bite pads 12, 14 made from polyvinylsiloxane are molded and subsequently set, i.e. cured, onto the joinders 11, 13 of frames 38, 40, Figs 1, 6, and 8- 9, col 3 lines 61-67, col 4 lines 6-11, col 5 lines 7-12 and 50-61),
wherein said kit comprises:
a)   an appliance-preform comprising two parts (appliance 10 is made of a first body 16 and a second body 18, col 3 lines 60-67, col 4 lines 1-14), each of the two parts of the appliance-preform comprising the second layer (first and second bodies 16, 18 have frames 38, 40, col 3 lines 60-67, col 4 lines 1-14); and
	b)    an uncured rubber composition which at ambient temperature cures to form the ambient-temperature-cured thermoset rubber composition of the first layer, or a multipack composition comprising at least two components that when mixed together form the ambient-temperature-cured thermoset rubber composition of the first layer (bite pads 12, 14 made of unset polyvinylsiloxane composition of Frey are applied to the user and subsequently allowed to set, col 5 lines 50-61; PVS is a rubber-like silicone elastomer that is viscous and formable and then once cured it takes the shape of whatever surface it was against, see attached NPL, https://en.wikipedia.org/wiki/Polyvinyl_siloxane; see Col. 7 lines 47-50, wherein the PVS sets/cures at ambient temperature in the mouth of a user).
Frey does not explicitly disclose the second layer formed of a durable, non-deformable material having a softening point over 100°C; and a protrusion formed of durable, non-deformable material having a softening point over 100°C, which extends from at least 2mm up to 20mm from said second surface away from the first layer.
Mohindra teaches an analogous appliance (dental appliance, abstract) having an analogous first layer 2 (Figure 1-8); and an analogous second layer 3 (Figures 1-8) formed of a durable, non-deformable material having a softening point over 100°C (a second non-deformable layer formed of a durable material having a softening point over 100°C, col 4 lines 1-3 and 65-67, analogous to the frame/second layer of Frey in function); and an analogous protrusion formed of durable, non-deformable material having a softening point over 100°C (the second layer of each part is provided with a protrusion, formed of durable, non-deformable material having a softening point over 100° C, col 4 lines 4-6, col 5 lines 1-9), which extends from at least 2mm up to 20mm from an analogous second surface away from the analogous first layer (Col 4 lines 6-8, Col 5 lines 1-9; extends from at least 2 mm up to 20 mm from the surface of the bite plate away from the first layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second layer and protrusion of Frey to be formed a durable, non-deformable material having a softening point over 100°C as taught by Mohindra in order to ensure the second layer of Frey has proper structural integrity in use and lasts the user a long time; and to have modified the protrusion of Frey to extend from at least 2mm up to 20mm from said second surface away from the first layer in order to provide optimal dimensions for the protrusion such that once formed the appliance provides optimal support and comfort to the wearer.
Regarding claim 5, Frey in view of Mohindra discloses the invention of claim 4 above.
Frey further discloses the kit further comprising instructions for making the appliance (instruction sheet 52 for assembling the appliance, Fig 1, col 8 lines 25-29).
Regarding claim 6, Frey in view of Mohindra discloses the invention of claim 3 above.
Frey further discloses wherein said uncured rubber composition comprises a silicone rubber (bite pads 12, 14 are formed by an unset polyvinylsiloxane 34, 36, Figs 1 and 9, col 3 lines 65-67, col 4 lines 1-3 and 9-14, col 4 lines 15-25 and 42-47; wherein polyvinylsiloxane is a rubber-like silicone elastomer that is viscous and formable and then once cured it takes the shape of whatever surface it was against, see attached NPL, https://en.wikipedia.org/wiki/Polyvinyl_siloxane).
Regarding claim 7, Frey discloses a method for reducing facial aging and/or oral parafunctional activity in an individual (mouthpiece designed to be worn to help individuals achieve an optimized physiological position, Frey col 1 lines 51-54, col 2 lines 22-24, col 10 lines 50-67, col 11 lines 1-31), comprising:
providing an appliance (mouthpiece, title, abstract) comprising two parts (first body 16 and second body 18, Figs 2-3, 6, and 9, col 3 lines 62-64, col 4 lines 6-8), the two parts intended in use to contact at least first and/or second molar teeth on respective opposite sides of either upper or lower jaw (first body 16 and second body 18 are each located on opposite sides of the dentition about at least one of a molar or premolar of a user, Figs 8-9, col 3 lines 60-64, col 4 lines 4-8), each of the two parts comprising a composite structure (both first and second bodies 16, 18 each comprise a frame 38, 40, and a bite pad 12, 14, Figs 6 and 9, col 3 lines 62-67, col 4 lines 6-11) comprising:
I) a durable and resilient first layer formed of an ambient-temperature-cured thermoset rubber composition (bite pads 12, 14 are formed by a polyvinylsiloxane 34, 36, Figs 1 and 9, col 3 lines 65-67, col 4 lines 1-3 and 9-14; polyvinylsiloxane is a rubber-like silicone elastomer that is viscous and formable and then once cured it takes the shape of whatever surface it was against, see attached NPL, https://en.wikipedia.org/wiki/Polyvinyl_siloxane, wherein polyvinylsiloxane is a known thermoset material in the art; Col. 7 lines 47-50, the PVS sets, synonymous with “cure”, while in the mouth which has an ambient temperature), which in use contacts at least occlusal biting surfaces of the first and/or second molar teeth (bite pads 12, 14 are in contact with the occlusal surface of at least one of a molar or premolar of a user, wherein the bite pads define an exterior shape of at least a portion of the user’s tooth, col 3 lines 65-67, col 4 lines 1-3 and 9-14, col 9 lines 17-57); and
II) a second layer formed of a material (first and second frames 38, 40, frames 38, 40 can be made from various metals, metal alloys, polymers, laminates, natural materials, other synthetic materials, etc. such as thermoplastic polyolefin, polycaprolactone, high density polyethylene, polycarbonate, Figs 1-3 and 9, col 3 lines 62-64, col 4 lines 4-8, col 10 lines 9-12 and 28-35) which in use provides a bite plate (frames 38, 40 are positioned between the upper and lower teeth of the user, Figs 3 and 8, col 3 lines 60-67, col 4 lines 1-33), comprising
a substantially planar first surface (frames 38, 40 each comprise a two joinder components, 11, 13, wherein the joinder components have a top surface, joinder components are preformed substantially flat elements for location between the teeth, Figs 2-3 and 8, col 4 lines 15-35) that faces towards and contacts said first layer (top surface of joinders 11, 13 of frames 38, 40 face towards and contact bite pads 12, 14, such that bite pads 12, 14 are molded to the joinders of the frame, Fig 9, col 3 lines 62-67 and col 4 lines 6-11),
a second surface that faces away from said first layer (frames 38, 40 each comprise a two joinder components, 11, 13, wherein the joinder components have a bottom surface that is located opposite and faces away from the top surface, Figs 2-3 and 8, col 4 lines 15-35),
a protrusion (frames include side walls 37, 39, 41, 43, Fig 3, col 4 lines 15-25 and 42-47), formed of a material which extends from said second surface away from the first layer (sides walls extend downwardly from the bottom surface of joinders 11, 13 in a direction away from the bite pads 12, 14, sidewalls are a part of frames 38, 40 which are made of  various metals, metal alloys, polymers, laminates, natural materials, other synthetic materials, etc. such as thermoplastic polyolefin, polycaprolactone, high density polyethylene, polycarbonate, Fig 3, col 4 lines 19-22 and 42-47, col 10 lines 9-12 and 28-35) and which is positioned such that in use the protrusion extends from said second surface away from at least a part of the at least first and/or second molar teeth which are in contact with the first layer (the lower portion of sidewalls extend downwardly from the bottom surface of joinders 11, 13 in a direction away from molars that are in contact with the bite pads 12, 14, Fig 3, col 4 lines 15-25 and 42-47); and
one or more side walls that define borders of said first and second surfaces of the second layer (the side surface between the top surface and bottom surface of the joinders 11, 13, Figs 3 and 8), wherein the one or more side walls that border said first and second surfaces do not extend from said first surface in a direction away from said second surface (the side surface between the top surface and bottom surface of the joinders 11, 13, does not extend from the top surface in a direction away from the second surface, instead the side surface extends from the top toward the bottom surface thus extending only in between the two surfaces, Figs 3 and 8);
wherein the first layer of each of the two parts engages to secure itself to the first surface of the second layer of each of the two parts after moulding and curing of the rubber composition (bite pads 12, 14 made from polyvinylsiloxane are molded and subsequently set, i.e. cured, onto the joinders 11, 13 of frames 38, 40, Figs 1, 6, and 8- 9, col 3 lines 61-67, col 4 lines 6-11, col 5 lines 7-12 and 50-61).
Frey does not explicitly disclose the second layer formed of a durable, non-deformable material having a softening point over 100°C; and a protrusion formed of durable, non-deformable material having a softening point over 100°C, which extends from at least 2mm up to 20mm from said second surface away from the first layer.
Mohindra teaches an analogous appliance (dental appliance, abstract) having an analogous first layer 2 (Figure 1-8); and an analogous second layer 3 (Figures 1-8) formed of a durable, non-deformable material having a softening point over 100°C (a second non-deformable layer formed of a durable material having a softening point over 100°C, col 4 lines 1-3 and 65-67, analogous to the frame/second layer of Frey in function); and an analogous protrusion formed of durable, non-deformable material having a softening point over 100°C (the second layer of each part is provided with a protrusion, formed of durable, non-deformable material having a softening point over 100° C, col 4 lines 4-6, col 5 lines 1-9), which extends from at least 2mm up to 20mm from an analogous second surface away from the analogous first layer (Col 4 lines 6-8, Col 5 lines 1-9; extends from at least 2 mm up to 20 mm from the surface of the bite plate away from the first layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second layer and protrusion of Frey to be formed a durable, non-deformable material having a softening point over 100°C as taught by Mohindra in order to ensure the second layer of Frey has proper structural integrity in use and lasts the user a long time; and to have modified the protrusion of Frey to extend from at least 2mm up to 20mm from said second surface away from the first layer in order to provide optimal dimensions for the protrusion such that once formed the appliance provides optimal support and comfort to the wearer.
Frey as modified by Mohindra discloses the method of:
fitting the appliance over at least two posterior teeth including at least one of the at least first and/or second molar teeth on both sides of either the upper jaw or lower jaw of an individual (appliance 10 having first body 16 and second body 18, wherein when worn by the user first and second bodies 16, 18 are each located on opposite sides of the dentition about at least one of a molar or premolar of both the upper and lower jaws of a user, Figs 8-9, col 3 lines 60-64, col 4 lines 4-8; see claim 18 above for limitations of the combination Frey as modified by Mohindra appliance), wherein the occlusal biting surfaces of the first and/or second molar teeth are in contact with the first layer of each of the two parts of the appliance (bite pads 12, 14 are in contact with the occlusal surface of at least one of a molar or premolar of a user, wherein the bite pads define an exterior shape of at least a portion of the user’s tooth, col 3 lines 65-67, col 4 lines 1-3 and 9-14, col 9 lines 17-57).
Frey as modified by Mohindra does not disclose closing the lips of the individual, and, over a specified period of time, the individual attempting to prevent involuntary jaw closures sufficient to cause upper or lower teeth to contact the protrusion of each of the two parts on the second layer of the appliance.
Mohindra further teaches closing lips of the individual (the patient is then required to gently raise the lower jaw until the teeth on the upper jaw contact the top of the projections 5, the patient then closes their lips and swallows, the pressure applied to the to the appliance 1 by swallowing causes the material of the first layer 2 to deform and mold itself to the shape of the teeth on the lower jaw, col 7 lines 55-61), and, over a specified period of time, the individual attempting to prevent involuntary jaw closures sufficient to cause upper or lower teeth, to contact the protrusion on the second layer of the appliance (after the device is properly fitted to the patient, the patient places the device in their mouth and wears it for a certain time period, the patient then exercises the lower jaw passively to allow the jaw to come to rest in a new resting position, wherein the protrusions contact the upper or lower teeth, col 8 lines 10-19) providing the user the ability to slowly and comfortably train their jaw to rest in a new position thus providing a better aligned dentition. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of wearing the appliance as disclosed by the combination of Frey as modified by Mohindra to include closing the lips of the individual, and, over a specified period of time, the individual attempting to prevent involuntary jaw closures sufficient to cause upper or lower teeth to contact the protrusion of each of the two parts on the second layer of the appliance as further taught by Mohindra in order to provide the user the ability to slowly and comfortably train their jaw to rest in a new position thus providing a better aligned dentition.
Regarding claims 12, 16, and 17, Frey as modified by Mohindra discloses the invention as applied to claims 1, 3, and 4, respectively, above. 
Frey further discloses the second layer of each of the two parts (frames 38, 40 of first and second bodies 16, 18) comprises a plurality of little plastic bumps to facilitate PVS binding with and into the frames (col 4 lines 15-25).
However, Frey as modified by Mohindra does not disclose wherein the second layer of each of the two parts comprises a plurality of orifices into which or around which the first layer is moulded to secure it to the second layer.
Mohindra further teaches wherein the analogous second layer comprises a plurality of orifices into which or around which the analogous first layer is moulded to secure it to the analogous second layer (the second layer may be provided with a plurality small orifices 6 or projections into which or around which the first layer engages to secure itself in position, Fig 7, col 7 lines 42-47) providing an additional way to ensure the first layer and second layer are properly secured together (Mohindra, col 7 lines 42-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second layer as disclosed by Frey as modified by Mohindra to also include a plurality of orifices into which or around which the first layer is moulded to secure it to the second layer as further taught by Mohindra in order to provide an additional way to ensure the first layer and second layer are properly secured together (Mohindra, col 7 lines 42-47).
Regarding claim 13, Frey discloses a method for reducing facial aging and/or oral parafunctional activity in an individual (mouthpiece designed to be worn to help individuals achieve an optimized physiological position, Frey col 1 lines 51-54, col 2 lines 22-24, col 10 lines 50-67, col 11 lines 1-31), comprising:
providing an appliance (mouthpiece, title, abstract) comprising two parts (first body 16 and second body 18, Figs 2-3, 6, and 9, col 3 lines 62-64, col 4 lines 6-8), the two parts intended in use to contact at least first and/or second molar teeth on respective opposite sides of either upper or lower jaw (first body 16 and second body 18 are each located on opposite sides of the dentition about at least one of a molar or premolar of a user, Figs 8-9, col 3 lines 60-64, col 4 lines 4-8), each of the two parts comprising a composite structure (both first and second bodies 16, 18 each comprise a frame 38, 40, and a bite pad 12, 14, Figs 6 and 9, col 3 lines 62-67, col 4 lines 6-11) comprising:
I) a durable and resilient first layer formed of an ambient-temperature-cured thermoset rubber composition (bite pads 12, 14 are formed by a polyvinylsiloxane 34, 36, Figs 1 and 9, col 3 lines 65-67, col 4 lines 1-3 and 9-14; polyvinylsiloxane is a rubber-like silicone elastomer that is viscous and formable and then once cured it takes the shape of whatever surface it was against, see attached NPL, https://en.wikipedia.org/wiki/Polyvinyl_siloxane, wherein polyvinylsiloxane is a known thermoset material in the art; Col. 7 lines 47-50, the PVS sets, synonymous with “cure”, while in the mouth which has an ambient temperature), which in use contacts at least occlusal biting surfaces of the first and/or second molar teeth (bite pads 12, 14 are in contact with the occlusal surface of at least one of a molar or premolar of a user, wherein the bite pads define an exterior shape of at least a portion of the user’s tooth, col 3 lines 65-67, col 4 lines 1-3 and 9-14, col 9 lines 17-57); and
II) a second layer formed of a material (first and second frames 38, 40, frames 38, 40 can be made from various metals, metal alloys, polymers, laminates, natural materials, other synthetic materials, etc. such as thermoplastic polyolefin, polycaprolactone, high density polyethylene, polycarbonate, Figs 1-3 and 9, col 3 lines 62-64, col 4 lines 4-8, col 10 lines 9-12 and 28-35) which in use provides a bite plate (frames 38, 40 are positioned between the upper and lower teeth of the user, Figs 3 and 8, col 3 lines 60-67, col 4 lines 1-33), comprising
a substantially planar first surface (frames 38, 40 each comprise a two joinder components, 11, 13, wherein the joinder components have a top surface, joinder components are preformed substantially flat elements for location between the teeth, Figs 2-3 and 8, col 4 lines 15-35) that faces towards and contacts said first layer (top surface of joinders 11, 13 of frames 38, 40 face towards and contact bite pads 12, 14, such that bite pads 12, 14 are molded to the joinders of the frame, Fig 9, col 3 lines 62-67 and col 4 lines 6-11),
a second surface that faces away from said first layer (frames 38, 40 each comprise a two joinder components, 11, 13, wherein the joinder components have a bottom surface that is located opposite and faces away from the top surface, Figs 2-3 and 8, col 4 lines 15-35),
a protrusion (frames include side walls 37, 39, 41, 43, Fig 3, col 4 lines 15-25 and 42-47), formed of a material which extends from said second surface away from the first layer (sides walls extend downwardly from the bottom surface of joinders 11, 13 in a direction away from the bite pads 12, 14, sidewalls are a part of frames 38, 40 which are made of  various metals, metal alloys, polymers, laminates, natural materials, other synthetic materials, etc. such as thermoplastic polyolefin, polycaprolactone, high density polyethylene, polycarbonate, Fig 3, col 4 lines 19-22 and 42-47, col 10 lines 9-12 and 28-35) and which is positioned such that in use the protrusion extends from said second surface away from at least a part of the at least first and/or second molar teeth which are in contact with the first layer (the lower portion of sidewalls extend downwardly from the bottom surface of joinders 11, 13 in a direction away from molars that are in contact with the bite pads 12, 14, Fig 3, col 4 lines 15-25 and 42-47); and
one or more side walls that define borders of said first and second surfaces of the second layer (the side surface between the top surface and bottom surface of the joinders 11, 13, Figs 3 and 8), wherein the one or more side walls that border said first and second surfaces do not extend from said first surface in a direction away from said second surface (the side surface between the top surface and bottom surface of the joinders 11, 13, does not extend from the top surface in a direction away from the second surface, instead the side surface extends from the top toward the bottom surface thus extending only in between the two surfaces, Figs 3 and 8);
wherein the first layer of each of the two parts engages to secure itself to the first surface of the second layer of each of the two parts after moulding and curing of the rubber composition (bite pads 12, 14 made from polyvinylsiloxane are molded and subsequently set, i.e. cured, onto the joinders 11, 13 of frames 38, 40, Figs 1, 6, and 8- 9, col 3 lines 61-67, col 4 lines 6-11, col 5 lines 7-12 and 50-61).
Frey does not explicitly disclose the second layer formed of a durable, non-deformable material having a softening point over 100°C; and a protrusion formed of durable, non-deformable material having a softening point over 100°C, which extends from at least 2mm up to 20mm from said second surface away from the first layer.
Mohindra teaches an analogous appliance (dental appliance, abstract) having an analogous first layer 2 (Figure 1-8); and an analogous second layer 3 (Figures 1-8) formed of a durable, non-deformable material having a softening point over 100°C (a second non-deformable layer formed of a durable material having a softening point over 100°C, col 4 lines 1-3 and 65-67, analogous to the frame/second layer of Frey in function); and an analogous protrusion formed of durable, non-deformable material having a softening point over 100°C (the second layer of each part is provided with a protrusion, formed of durable, non-deformable material having a softening point over 100° C, col 4 lines 4-6, col 5 lines 1-9), which extends from at least 2mm up to 20mm from an analogous second surface away from the analogous first layer (Col 4 lines 6-8, Col 5 lines 1-9; extends from at least 2 mm up to 20 mm from the surface of the bite plate away from the first layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second layer and protrusion of Frey to be formed a durable, non-deformable material having a softening point over 100°C as taught by Mohindra in order to ensure the second layer of Frey has proper structural integrity in use and lasts the user a long time; and to have modified the protrusion of Frey to extend from at least 2mm up to 20mm from said second surface away from the first layer in order to provide optimal dimensions for the protrusion such that once formed the appliance provides optimal support and comfort to the wearer.
Frey as modified by Mohindra discloses the method of:
fitting the appliance over at least two posterior teeth including at least one of the at least first and/or second molar teeth on both sides of either the upper jaw or lower jaw of an individual (appliance 10 having first body 16 and second body 18, wherein when worn by the user first and second bodies 16, 18 are each located on opposite sides of the dentition about at least one of a molar or premolar of both the upper and lower jaws of a user, Figs 8-9, col 3 lines 60-64, col 4 lines 4-8), wherein the occlusal biting surfaces of the first and/or second molar teeth are in contact with the first layer of each of the two parts of the appliance (bite pads 12, 14 are in contact with the occlusal surface of at least one of a molar or premolar of a user, wherein the bite pads define an exterior shape of at least a portion of the user’s tooth, col 3 lines 65-67, col 4 lines 1-3 and 9-14, col 9 lines 17-57).
Frey as modified by Mohindra does not disclose closing the lips of the individual, and, over a specified period of time, the individual attempts to prevent involuntary jaw closures sufficient to cause upper or lower teeth to contact the protrusion of each of the two parts on the second layer of the appliance.
Mohindra further teaches closing lips of the individual (the patient is then required to gently raise the lower jaw until the teeth on the upper jaw contact the top of the projections 5, the patient then closes their lips and swallows, the pressure applied to the to the appliance 1 by swallowing causes the material of the first layer 2 to deform and mold itself to the shape of the teeth on the lower jaw, col 7 lines 55-61), and, over a specified period of time, the individual attempting to prevent involuntary jaw closures sufficient to cause upper or lower teeth, to contact the protrusion of each of the two parts on the second layer of the appliance (after the device is properly fitted to the patient, the patient places the device in their mouth and wears it for a certain time period, the patient then exercises the lower jaw passively to allow the jaw to come to rest in a new resting position, wherein the protrusions contact the upper or lower teeth, col 8 lines 10-19) providing the user the ability to slowly and comfortably train their jaw to rest in a new position thus providing a better aligned dentition.	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of wearing the appliance as disclosed by the combination of Frey as modified by Mohindra to include closing the lips of the individual, and, over a specified period of time, the individual attempting to prevent involuntary jaw closures sufficient to cause upper or lower teeth to contact the protrusion of each of the two parts on the second layer of the appliance as further taught by Mohindra in order to provide the user the ability to slowly and comfortably train their jaw to rest in a new position thus providing a better aligned dentition.
Regarding claim 18, Frey as modified by Mohindra discloses the invention as applied to claim 1 above. 
Frey further discloses wherein the two parts are joined by a plastic strip or stainless steel wire (first body 16 and second body 18 are connected together by connector 20, connector 20 can be made from various metals, metal alloys, polymers, laminates, natural materials, other synthetic materials, etc. such as thermoplastic polyolefin, polycaprolactone, high density polyethylene, polycarbonate, Fig 3, col 4 lines 15-18, col 10 lines 9-12 and 28-35, thus the two parts are joined by plastic “strips”).
Regarding claim 19, Frey as modified by Mohindra discloses the invention as applied to claim 1 above. 
Frey as modified by Mohindra further discloses wherein the first layer 12/14 of each of the two parts engages to secure itself to the first surface, the second surface, and the one or more side walls, of the second layer of each of the two parts after moulding and curing of the ambient-temperature-cured thermoset rubber composition (bite pads 12, 14 of first and second bodies 16, 18 are made from polyvinylsiloxane are molded and subsequently set, i.e. cured, onto the top and bottom surfaces joinders 11, 13 of frames 38, 40, and to the side surfaces the extend between the top and bottom surfaces, Figs 1, 6, and 8- 9, col 3 lines 61-67, col 4 lines 6-11, col 5 lines 7-12 and 50-61; Col. 7 lines 46-50, PVS sets/cures in mouth which is thus inherently ambient curing).
Claims 8, 10-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650 B1) in view of Mohindra (US 7,416,516 B2) further in view of Leah Hardy, “Can this little bit of plastic make you look ten years younger”, Published on Daily Mail on 12 October 2009 (see attached NPL document, https://www.dailymail.co.uk/femail/beauty/article-1217316/Can-little-bit-plastic-make-look-years-younger.html)
Regarding claim 8, Frey in view of Mohindra discloses the invention of claim 7 above.
Frey as modified by Mohindra does not explicitly disclose wherein said method is repeated every third day.
Hardy teaches an analogous appliance for use in a method of reducing facial aging and/or oral parafunctional activity (Oralift, small plastic mouthguard with “the power to resculpt my face, making it younger and prettier, with plumper cheeks, fuller lips and a nicer, wider, more even smile” as well tightening the jawline, soften nose-to-mouth lines, toning facial muscles to reduce overall facial aging, page 2 paragraphs 1-4 of attached NPL document “Can this little bit of plastic make you look ten years younger”) wherein said method is repeated every third day (“Mohindra says that many of his clients who wear the Oralift mouthguard for just an hour or two a day, once every three days, report clearer skin, vanishing thread veins and crow's feet that fade away”, “On the first day, I have to wear the appliance in two sessions of 15 minutes. I choose a solo car journey and a bath as the best times. Then I have two days off. On day four, I need to wear the Oralift for two half-hour sessions, building up gradually to two, two hour sessions every third day”, page 2 paragraph 6 and page 6 paragraph 4 of attached NPL document “Can this little bit of plastic make you look ten years younger”) providing a structured training schedule determined by the physician to achieve optimal results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Frey as modified by Mohindra to be repeated every third day as taught by Hardy in order to provide a structured training schedule determined by the physician to achieve optimal results.
Regarding claim 10, Frey discloses a method of making an appliance, wherein said appliance (mouthpiece, title, abstract) comprises two parts (first body 16 and second body 18, Figs 2-3, 6, and 9, col 3 lines 62-64, col 4 lines 6-8), the two parts intended in use to contact at least first and/or second molar teeth on respective opposite sides of either upper or lower jaw (first body 16 and second body 18 are each located on opposite sides of the dentition about at least one of a molar or premolar of a user, Figs 8-9, col 3 lines 60-64, col 4 lines 4-8), each of the two parts comprising a composite structure (both first and second bodies 16, 18 each comprise a frame 38, 40, and a bite pad 12, 14, Figs 6 and 9, col 3 lines 62-67, col 4 lines 6-11) comprising:
I) a durable and resilient first layer formed of an ambient-temperature-cured thermoset rubber composition (bite pads 12, 14 are formed by a polyvinylsiloxane 34, 36, Figs 1 and 9, col 3 lines 65-67, col 4 lines 1-3 and 9-14; polyvinylsiloxane is a rubber-like silicone elastomer that is viscous and formable and then once cured it takes the shape of whatever surface it was against, see attached NPL, https://en.wikipedia.org/wiki/Polyvinyl_siloxane, wherein polyvinylsiloxane is a known thermoset material in the art; Col. 7 lines 47-50, the PVS sets, synonymous with “cure”, while in the mouth which has an ambient temperature), which in use contacts at least occlusal biting surfaces of the first and/or second molar teeth (bite pads 12, 14 are in contact with the occlusal surface of at least one of a molar or premolar of a user, wherein the bite pads define an exterior shape of at least a portion of the user’s tooth, col 3 lines 65-67, col 4 lines 1-3 and 9-14, col 9 lines 17-57); and
II) a second layer formed of a material (first and second frames 38, 40, frames 38, 40 can be made from various metals, metal alloys, polymers, laminates, natural materials, other synthetic materials, etc. such as thermoplastic polyolefin, polycaprolactone, high density polyethylene, polycarbonate, Figs 1-3 and 9, col 3 lines 62-64, col 4 lines 4-8, col 10 lines 9-12 and 28-35) which in use provides a bite plate (frames 38, 40 are positioned between the upper and lower teeth of the user, Figs 3 and 8, col 3 lines 60-67, col 4 lines 1-33), comprising
a substantially planar first surface (frames 38, 40 each comprise a two joinder components, 11, 13, wherein the joinder components have a top surface, joinder components are preformed substantially flat elements for location between the teeth, Figs 2-3 and 8, col 4 lines 15-35) that faces towards and contacts said first layer (top surface of joinders 11, 13 of frames 38, 40 face towards and contact bite pads 12, 14, such that bite pads 12, 14 are molded to the joinders of the frame, Fig 9, col 3 lines 62-67 and col 4 lines 6-11),
a second surface that faces away from said first layer (frames 38, 40 each comprise a two joinder components, 11, 13, wherein the joinder components have a bottom surface that is located opposite and faces away from the top surface, Figs 2-3 and 8, col 4 lines 15-35),
a protrusion (frames include side walls 37, 39, 41, 43, Fig 3, col 4 lines 15-25 and 42-47), formed of a material which extends from said second surface away from the first layer (sides walls extend downwardly from the bottom surface of joinders 11, 13 in a direction away from the bite pads 12, 14, sidewalls are a part of frames 38, 40 which are made of  various metals, metal alloys, polymers, laminates, natural materials, other synthetic materials, etc. such as thermoplastic polyolefin, polycaprolactone, high density polyethylene, polycarbonate, Fig 3, col 4 lines 19-22 and 42-47, col 10 lines 9-12 and 28-35) and which is positioned such that in use the protrusion extends from said second surface away from at least a part of the at least first and/or second molar teeth which are in contact with the first layer (the lower portion of sidewalls extend downwardly from the bottom surface of joinders 11, 13 in a direction away from molars that are in contact with the bite pads 12, 14, Fig 3, col 4 lines 15-25 and 42-47); and
one or more side walls that define borders of said first and second surfaces of the second layer (the side surface between the top surface and bottom surface of the joinders 11, 13, Figs 3 and 8), wherein the one or more side walls that border said first and second surfaces do not extend from said first surface in a direction away from said second surface (the side surface between the top surface and bottom surface of the joinders 11, 13, does not extend from the top surface in a direction away from the second surface, instead the side surface extends from the top toward the bottom surface thus extending only in between the two surfaces, Figs 3 and 8);
wherein the first layer of each of the two parts engages to secure itself to the first surface of the second layer of each of the two parts after moulding and curing of the rubber composition (bite pads 12, 14 made from polyvinylsiloxane are molded and subsequently set, i.e. cured, onto the joinders 11, 13 of frames 38, 40, Figs 1, 6, and 8- 9, col 3 lines 61-67, col 4 lines 6-11, col 5 lines 7-12 and 50-61), and
fitting the appliance 10 of over at least two posterior teeth including at least one of the at least first and/or second molar teeth on both sides of either the upper jaw or lower jaw of an individual (appliance 10 having first body 16 and second body 18, wherein when worn by the user first and second bodies 16, 18 are each located on opposite sides of the dentition about at least one of a molar or premolar of both the upper and lower jaws of a user, Figs 8-9, col 3 lines 60-64, col 4 lines 4-8), 
wherein the occlusal biting surfaces of the first and/or second molar teeth are in contact with the first layer of each of the two parts of the appliance (bite pads 12, 14 are in contact with the occlusal surface of at least one of a molar or premolar of a user, wherein the bite pads define an exterior shape of at least a portion of the user’s tooth, col 3 lines 65-67, col 4 lines 1-3 and 9-14, col 9 lines 17-57).
Frey does not explicitly disclose the second layer formed of a durable, non-deformable material having a softening point over 100°C; and a protrusion formed of durable, non-deformable material having a softening point over 100°C, which extends from at least 2mm up to 20mm from said second surface away from the first layer.
Mohindra teaches an analogous appliance (dental appliance, abstract) having an analogous first layer 2 (Figure 1-8); and an analogous second layer 3 (Figures 1-8) formed of a durable, non-deformable material having a softening point over 100°C (a second non-deformable layer formed of a durable material having a softening point over 100°C, col 4 lines 1-3 and 65-67, analogous to the frame/second layer of Frey in function); and an analogous protrusion formed of durable, non-deformable material having a softening point over 100°C (the second layer of each part is provided with a protrusion, formed of durable, non-deformable material having a softening point over 100° C, col 4 lines 4-6, col 5 lines 1-9), which extends from at least 2mm up to 20mm from an analogous second surface away from the analogous first layer (Col 4 lines 6-8, Col 5 lines 1-9; extends from at least 2 mm up to 20 mm from the surface of the bite plate away from the first layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second layer and protrusion of Frey to be formed a durable, non-deformable material having a softening point over 100°C as taught by Mohindra in order to ensure the second layer of Frey has proper structural integrity in use and lasts the user a long time; and to have modified the protrusion of Frey to extend from at least 2mm up to 20mm from said second surface away from the first layer in order to provide optimal dimensions for the protrusion such that once formed the appliance provides optimal support and comfort to the wearer.
Frey as modified by Mohindra does not disclose wherein the appliance is worn by the individual for up to 1 hour, and not at night time and not while eating.
Mohindra further teaches wherein the appliance is worn by the individual for up to 1 hour and not at night time and not for eating (the appliance initially worn only during the day from about 0.5 a half hour a day wherein eating should be avoided while wearing the appliance, col 4 lines 33-36, col 5 lines 32-39, col 8 lines 26-30) providing the user the ability to slowly and comfortably train their jaw to rest in a new position thus providing a better aligned dentition.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of wearing the device as disclosed by Frey as modified by Mohindra to include wearing the appliance for up to 1 hour and not at night time and not while eating as further taught by Mohindra in order to provide the user the ability to slowly and comfortably train their jaw to rest in a new position thus providing a better aligned dentition.
Frey as modified by Mohindra does not disclose wherein the appliance is worn twice a day, every third day.
Hardy teaches an analogous appliance for use in a method of reducing facial aging and/or oral parafunctional activity (Oralift, small plastic mouthguard with “the power to resculpt my face, making it younger and prettier, with plumper cheeks, fuller lips and a nicer, wider, more even smile” as well tightening the jawline, soften nose-to-mouth lines, toning facial muscles to reduce overall facial aging, page 2 paragraphs 1-4 of attached NPL document “Can this little bit of plastic make you look ten years younger”) wherein the appliance is worn twice a day, every third day (“Mohindra says that many of his clients who wear the Oralift mouthguard for just an hour or two a day, once every three days, report clearer skin, vanishing thread veins and crow's feet that fade away”, “On the first day, I have to wear the appliance in two sessions of 15 minutes. I choose a solo car journey and a bath as the best times. Then I have two days off. On day four, I need to wear the Oralift for two half-hour sessions, building up gradually to two, two hour sessions every third day”, page 2 paragraph 6 and page 6 paragraph 4 of attached NPL document “Can this little bit of plastic make you look ten years younger”) providing a structured training schedule determined by the physician to achieve optimal results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the appliance as disclosed by Frey as modified by Mohindra to be worn twice a day, every third day as taught by Hardy in order to provide a structured training schedule determined by the physician to achieve optimal results.
Regarding claim 11, Frey as modified by Mohindra and Hardy discloses the invention of claim 10 above. 
Frey further discloses wherein at some point while the individual is wearing the appliance (mouthpiece designed to be worn to help individuals achieve an optimized physiological position, col 1 lines 51-54, col 2 lines 22-24, col 10 lines 50-67, col 11 lines 1-31).
Frey as modified by Mohindra and Hardy does not disclose the individual closes their lips and, over a specified period of time, attempts to prevent involuntary jaw closures sufficient to cause the upper or lower teeth to contact the protrusion of each of the two parts on the second layer of the appliance.
Mohindra further teaches the individual closes their lips (the patient is then required to gently raise the lower jaw until the teeth on the upper jaw contact the top of the projections 5, the patient then closes their lips and swallows, the pressure applied to the to the appliance 1 by swallowing causes the material of the first layer 2 to deform and mold itself to the shape of the teeth on the lower jaw, col 7 lines 55-61), and, over a specified period of time, attempts to prevent involuntary jaw closures sufficient to cause the upper or lower teeth to contact the protrusion of each of the two parts on the second layer of the appliance (after the device is properly fitted to the patient, the patient places the device in their mouth and wears it for a certain time period, the patient then exercises the lower jaw passively to allow the jaw to come to rest in a new resting position, wherein the protrusions contact the upper or lower teeth, col 8 lines 10-19) providing the user the ability to slowly and comfortably train their jaw to rest in a new position thus providing a better aligned dentition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of wearing the appliance as disclosed by the combination of Frey as modified by Mohindra and Hardy to include closing the lips of the individual, and, over a specified period of time, the individual attempting to prevent involuntary jaw closures sufficient to cause upper or lower teeth to contact the protrusion of each of the two parts on the second layer of the appliance as further taught by Mohindra in order to provide the user the ability to slowly and comfortably train their jaw to rest in a new position thus providing a better aligned dentition.
Regarding claim 15, Frey discloses a method for reducing facial aging and/or oral parafunctional activity in an individual (mouthpiece designed to be worn to help individuals achieve an optimized physiological position, Frey col 1 lines 51-54, col 2 lines 22-24, col 10 lines 50-67, col 11 lines 1-31), comprising:
providing an appliance (mouthpiece, title, abstract) comprising two parts (first body 16 and second body 18, Figs 2-3, 6, and 9, col 3 lines 62-64, col 4 lines 6-8), the two parts intended in use to contact at least first and/or second molar teeth on respective opposite sides of either upper or lower jaw (first body 16 and second body 18 are each located on opposite sides of the dentition about at least one of a molar or premolar of a user, Figs 8-9, col 3 lines 60-64, col 4 lines 4-8), each of the two parts comprising a composite structure (both first and second bodies 16, 18 each comprise a frame 38, 40, and a bite pad 12, 14, Figs 6 and 9, col 3 lines 62-67, col 4 lines 6-11) comprising:
I) a durable and resilient first layer formed of an ambient-temperature-cured thermoset rubber composition (bite pads 12, 14 are formed by a polyvinylsiloxane 34, 36, Figs 1 and 9, col 3 lines 65-67, col 4 lines 1-3 and 9-14; polyvinylsiloxane is a rubber-like silicone elastomer that is viscous and formable and then once cured it takes the shape of whatever surface it was against, see attached NPL, https://en.wikipedia.org/wiki/Polyvinyl_siloxane, wherein polyvinylsiloxane is a known thermoset material in the art; Col. 7 lines 47-50, the PVS sets, synonymous with “cure”, while in the mouth which has an ambient temperature), which in use contacts at least occlusal biting surfaces of the first and/or second molar teeth (bite pads 12, 14 are in contact with the occlusal surface of at least one of a molar or premolar of a user, wherein the bite pads define an exterior shape of at least a portion of the user’s tooth, col 3 lines 65-67, col 4 lines 1-3 and 9-14, col 9 lines 17-57); and
II) a second layer formed of a material (first and second frames 38, 40, frames 38, 40 can be made from various metals, metal alloys, polymers, laminates, natural materials, other synthetic materials, etc. such as thermoplastic polyolefin, polycaprolactone, high density polyethylene, polycarbonate, Figs 1-3 and 9, col 3 lines 62-64, col 4 lines 4-8, col 10 lines 9-12 and 28-35) which in use provides a bite plate (frames 38, 40 are positioned between the upper and lower teeth of the user, Figs 3 and 8, col 3 lines 60-67, col 4 lines 1-33), comprising
a substantially planar first surface (frames 38, 40 each comprise a two joinder components, 11, 13, wherein the joinder components have a top surface, joinder components are preformed substantially flat elements for location between the teeth, Figs 2-3 and 8, col 4 lines 15-35) that faces towards and contacts said first layer (top surface of joinders 11, 13 of frames 38, 40 face towards and contact bite pads 12, 14, such that bite pads 12, 14 are molded to the joinders of the frame, Fig 9, col 3 lines 62-67 and col 4 lines 6-11),
a second surface that faces away from said first layer (frames 38, 40 each comprise a two joinder components, 11, 13, wherein the joinder components have a bottom surface that is located opposite and faces away from the top surface, Figs 2-3 and 8, col 4 lines 15-35),
a protrusion (frames include side walls 37, 39, 41, 43, Fig 3, col 4 lines 15-25 and 42-47), formed of a material which extends from said second surface away from the first layer (sides walls extend downwardly from the bottom surface of joinders 11, 13 in a direction away from the bite pads 12, 14, sidewalls are a part of frames 38, 40 which are made of  various metals, metal alloys, polymers, laminates, natural materials, other synthetic materials, etc. such as thermoplastic polyolefin, polycaprolactone, high density polyethylene, polycarbonate, Fig 3, col 4 lines 19-22 and 42-47, col 10 lines 9-12 and 28-35) and which is positioned such that in use the protrusion extends from said second surface away from at least a part of the at least first and/or second molar teeth which are in contact with the first layer (the lower portion of sidewalls extend downwardly from the bottom surface of joinders 11, 13 in a direction away from molars that are in contact with the bite pads 12, 14, Fig 3, col 4 lines 15-25 and 42-47); and
one or more side walls that define borders of said first and second surfaces of the second layer (the side surface between the top surface and bottom surface of the joinders 11, 13, Figs 3 and 8), wherein the one or more side walls that border said first and second surfaces do not extend from said first surface in a direction away from said second surface (the side surface between the top surface and bottom surface of the joinders 11, 13, does not extend from the top surface in a direction away from the second surface, instead the side surface extends from the top toward the bottom surface thus extending only in between the two surfaces, Figs 3 and 8);
wherein the first layer of each of the two parts engages to secure itself to the first surface of the second layer of each of the two parts after moulding and curing of the rubber composition (bite pads 12, 14 made from polyvinylsiloxane are molded and subsequently set, i.e. cured, onto the joinders 11, 13 of frames 38, 40, Figs 1, 6, and 8- 9, col 3 lines 61-67, col 4 lines 6-11, col 5 lines 7-12 and 50-61).
Frey does not explicitly disclose the second layer formed of a durable, non-deformable material having a softening point over 100°C; and a protrusion formed of durable, non-deformable material having a softening point over 100°C, which extends from at least 2mm up to 20mm from said second surface away from the first layer.
Mohindra teaches an analogous appliance (dental appliance, abstract) having an analogous first layer 2 (Figure 1-8); and an analogous second layer 3 (Figures 1-8) formed of a durable, non-deformable material having a softening point over 100°C (a second non-deformable layer formed of a durable material having a softening point over 100°C, col 4 lines 1-3 and 65-67, analogous to the frame/second layer of Frey in function); and an analogous protrusion formed of durable, non-deformable material having a softening point over 100°C (the second layer of each part is provided with a protrusion, formed of durable, non-deformable material having a softening point over 100° C, col 4 lines 4-6, col 5 lines 1-9), which extends from at least 2mm up to 20mm from an analogous second surface away from the analogous first layer (Col 4 lines 6-8, Col 5 lines 1-9; extends from at least 2 mm up to 20 mm from the surface of the bite plate away from the first layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second layer and protrusion of Frey to be formed a durable, non-deformable material having a softening point over 100°C as taught by Mohindra in order to ensure the second layer of Frey has proper structural integrity in use and lasts the user a long time; and to have modified the protrusion of Frey to extend from at least 2mm up to 20mm from said second surface away from the first layer in order to provide optimal dimensions for the protrusion such that once formed the appliance provides optimal support and comfort to the wearer.
Frey as modified by Mohindra discloses the method of:
fitting the appliance over at least two posterior teeth including at least one of the first and/or second molar teeth, on both sides of the upper jaw or lower jaw of an individual (appliance 10 having first body 16 and second body 18, wherein when worn by the user first and second bodies 16, 18 are each located on opposite sides of the dentition about at least one of a molar or premolar of both the upper and lower jaws of a user, Figs 8-9, col 3 lines 60-64, col 4 lines 4-8), wherein the occlusal biting surfaces of the first and/or second molar teeth are in contact with the first layer of each of the two parts of the appliance (bite pads 12, 14 are in contact with the occlusal surface of at least one of a molar or premolar of a user, wherein the bite pads define an exterior shape of at least a portion of the user’s tooth, col 3 lines 65-67, col 4 lines 1-3 and 9-14, col 9 lines 17-57).
Frey as modified by Mohindra does not disclose wherein the appliance is worn by the individual for up to 1 hour, and not at night time and not while eating.
Mohindra further teaches wherein the appliance is worn by the individual for up to 1 hour and not at night time and not for eating (the appliance initially worn only during the day from about 0.5 a half hour a day wherein eating should be avoided while wearing the appliance, col 4 lines 33-36, col 5 lines 32-39, col 8 lines 26-30) providing the user the ability to slowly and comfortably train their jaw to rest in a new position thus providing a better aligned dentition.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of wearing the device as disclosed by Frey as modified by Mohindra to include wearing the appliance for up to 1 hour and not at night time and not while eating as further taught by Mohindra in order to provide the user the ability to slowly and comfortably train their jaw to rest in a new position thus providing a better aligned dentition.
Frey as modified by Mohindra does not disclose wherein the appliance is worn twice a day, every third day.
Hardy teaches an analogous appliance for use in a method of reducing facial aging and/or oral parafunctional activity (Oralift, small plastic mouthguard with “the power to resculpt my face, making it younger and prettier, with plumper cheeks, fuller lips and a nicer, wider, more even smile” as well tightening the jawline, soften nose-to-mouth lines, toning facial muscles to reduce overall facial aging, page 2 paragraphs 1-4 of attached NPL document “Can this little bit of plastic make you look ten years younger”) wherein the appliance is worn twice a day, every third day (“Mohindra says that many of his clients who wear the Oralift mouthguard for just an hour or two a day, once every three days, report clearer skin, vanishing thread veins and crow's feet that fade away”, “On the first day, I have to wear the appliance in two sessions of 15 minutes. I choose a solo car journey and a bath as the best times. Then I have two days off. On day four, I need to wear the Oralift for two half-hour sessions, building up gradually to two, two hour sessions every third day”, page 2 paragraph 6 and page 6 paragraph 4 of attached NPL document “Can this little bit of plastic make you look ten years younger”) providing a structured training schedule determined by the physician to achieve optimal results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the appliance as disclosed by Frey as modified by Mohindra to be worn twice a day, every third day as taught by Hardy in order to provide a structured training schedule determined by the physician to achieve optimal results.
Claims 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey (US 8,453,650 B1) in view of Mohindra (US 7,416,516 B2) in further in view of Hilsen (US 5,884,628).
Regarding claim 9, Frey in view of Mohindra discloses the invention of claim 7 above.
Frey as modified by Mohindra does not explicitly disclose wherein said specified period of time is 5 minutes.
Hilsen teaches an analogous device (a device that can be adapted to fit the dentitions of a user to prevent snoring, abstract) wherein the device is fitted over at least two of the posterior teeth of the patient (U-shaped upper and lower mounting means 10 are fitted to the user’s mouth, Fig 1, col 3 lines 10-45) over an analogous specified period of time wherein the specified period of time is 5 minutes (the mounting means 10 have a dentition cavity 15 wherein a layer of moldable dental acrylic is applied within, the user then places the mounting means in the user's mouth so that the moldable material engages the user's dentitions to a degree that will permit the moldable material to receive and retain an impression profile of the dentitions--the upper mounting means being placed to engage the user's upper dentitions and the lower mounting means being placed to engage the user's lower dentitions, each of the mounting means is held in place by the user in engagement with the user's dentitions for a period of time sufficient for the moldable material  to harden or set so that it receives and retains the dentition impressions--usually for about 5 minutes, col 3 lines 61-67, col 4 lines 1-14) providing an adequate period of time for the moldable material to hard or set so that it receives and retains the dentition impressions (Hilsen, col 4 lines 10-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the specified period of time as disclosed by Frey as modified by Mohindra to be 5 minutes as taught by Hilsen in order to provide an adequate period of time for the moldable material to hard or set so that it receives and retains the dentition impressions (Hilsen, col 4 lines 10-14).
Regarding claim 14, Frey in view of Mohindra discloses the invention of claim 13 above.
Frey as modified by Mohindra does not explicitly disclose wherein said specified period of time is 5 minutes.
Hilsen teaches an analogous device (a device that can be adapted to fit the dentitions of a user to prevent snoring, abstract) wherein the device is fitted over at least two of the posterior teeth of the patient (U-shaped upper and lower mounting means 10 are fitted to the user’s mouth, Fig 1, col 3 lines 10-45) over an analogous specified period of time wherein the specified period of time is 5 minutes (the mounting means 10 have a dentition cavity 15 wherein a layer of moldable dental acrylic is applied within, the user then places the mounting means in the user's mouth so that the moldable material engages the user's dentitions to a degree that will permit the moldable material to receive and retain an impression profile of the dentitions--the upper mounting means being placed to engage the user's upper dentitions and the lower mounting means being placed to engage the user's lower dentitions, each of the mounting means is held in place by the user in engagement with the user's dentitions for a period of time sufficient for the moldable material  to harden or set so that it receives and retains the dentition impressions--usually for about 5 minutes, col 3 lines 61-67, col 4 lines 1-14) providing an adequate period of time for the moldable material to hard or set so that it receives and retains the dentition impressions (Hilsen, col 4 lines 10-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the specified period of time as disclosed by Frey as modified by Mohindra to be 5 minutes as taught by Hilsen in order to provide an adequate period of time for the moldable material to hard or set so that it receives and retains the dentition impressions (Hilsen, col 4 lines 10-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        4/28/2022

                                                                                                                                                                                                        /KERI J NELSON/Primary Examiner, Art Unit 3786